Citation Nr: 1621451	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  14-06 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disability.  

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1968 to June 1970.  He received the Combat Medical Badge and Bronze Star Medal with V device, among other decorations, for this service.

This appeal comes to the Board of Veterans' Affairs (Board) from a March 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

The Veteran testified at a hearing before the Board in October 2015.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his daily life and his occupation.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).


FINDINGS OF FACT

1.  An un-appealed June 2005 rating decision denied service connection for PTSD.  

2.  Since the June 2005 rating decision, evidence that is new, which relates to an unestablished fact necessary to substantiate the claim for service connection for PTSD, which is neither cumulative nor redundant, and which raises a reasonable possibility of substantiating the claim has been received.  

3.  The Veteran engaged in combat during his active military service

4.  Resolving all doubt in favor of the Veteran, the Veteran has a PTSD diagnosis that meets the VA requirements and is causally or etiologically related to service.  


CONCLUSION OF LAW

1.  The June 2005 rating decision denying service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.160, 20.1103 (2015).
 
2.  New and Material evidence has been received with respect to the claim of entitlement to service connection for PTSD, the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2015). 

3.  The criteria for the grant of service connection for an acquired psychiatric disorder, to include PTSD and depression have been met.  38 U.S.C.A. § 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking to reopen a claim for service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression, which was previously denied by the RO.  For the reasons that follow, the Board has concluded that the prior denial is final, that new and material evidence has been received, and reopening is warranted.  

In September 2004, the Veteran filed a claim for service connection for PTSD.  The claim was denied by the RO in June 2005 because there was no confirmed diagnosis of PTSD.  The Veteran was provided notice of the adverse decision and he did not appeal the decision.  The June 2005 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

A final decision cannot be reopened and considered on the merits unless new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The evidence received since the June 2005 rating decision includes VA mental health treatment records, a diagnosis of PTSD from the VA, and another diagnosis of PTSD from outside medical provider.  None of this evidence was of record at the time of the final denial and it is all considered new and material.  

The Board is aware that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Pursuant to Shade, evidence is considered new if it has not been previously submitted to agency decision makers, and it is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  The Court interprets the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  All of the evidence submitted since the last prior denial is new and material as this evidence was not previously of record and it addresses the grounds of the prior final denial and raise a reasonable possibility of substantiating the claim of service connection for an acquired psychiatric disability. 

Consequently, reopening the Veteran's claims of service connection for an acquired psychiatric disability, to include PTSD is warranted.  38 C.F.R. § 3.156. 

Service Connection 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

PTSD

Establishing service connection for PTSD requires specific findings.  These are: (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 5th edition, of the American Psychiatric Association (DSM-V).  Id.; see also 38 C.F.R. § 4.125(a) 

The newer DSM-V has now been officially released.  An interim final rule was issued on August 4, 2014, that replaced the DSM-IV with the DSM-V.  79 Fed. Reg. 45093 (Aug. 4, 2014).  However, the provisions of the interim final rule apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  Jurisdiction over the present appeal was conferred to the Board in March 2014.  Thus, the newer DSM-V does not apply to the present case.  

The evidence necessary to establish the occurrence of a stressor during service to support a diagnosis of PTSD will vary depending upon the circumstances of the case. VA has provided for specific types of cases where lay evidence alone may be sufficient to describe the stressor and further corroborating evidence will not be required. Corroborating evidence is not required in cases where (1) PTSD is diagnosed in service; (2) the evidence establishes the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat; (3) the stressor is related to the Veteran's fear of hostile military or terrorist activity; or (4) the evidence establishes that the Veteran was a prisoner-of-war and the stressor is related to that prisoner-of-war experience.  38 C.F.R. § 3.304 (f)(1), (f)(2), (f)(3), (f)(4).  In any of the above situations, the Veteran's lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required providing that such testimony is found to be consistent with the circumstances, conditions, or hardships of service and there is no clear and convincing evidence to the contrary.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304 (f)(1), (f)(2), (f)(3), (f)(4). 

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Service in a combat zone does not establish that a veteran engaged in combat with the enemy.  Id.  Whether the veteran engaged in combat with the enemy is determined through the receipt of certain recognized military citations or other supportive evidence.  West v. Brown, 7 Vet. App. 70 (1994).

The Board finds that the Veteran's DD-214 supports his contention that he saw combat while in service in Vietnam.  The Veteran is in receipt of a National Service Medal, Vietnam Service Medal with 3 campaign stars, Vietnam Campaign Medal, two Overseas Bars, Good Conduct Medal, Bronze Star Medal with "V" Device and 1st Oak Leaf Cluster, Air Medal, Combat Medical Badge.  As such, the Veteran is entitled to the combat exemption and his lay testimony alone establishes the occurrence of the claimed in-service stressors.  

In October 2010, the Veteran underwent an initial mental health evaluation.  At this intake the Veteran explained that he was a combat medic in service and he saw a lot of death and misery while in Vietnam.  He stated that he had to deal with his fellow combat medics dying all around him; more than 12 medics died in a two week period.  He complained of waking up in cold sweats, nightmares, hypervigilance, and hopelessness.  At the end of the visit, the Veteran was diagnosed with PTSD and major depressive disorder, based on the DSM-IV criteria.  

The Veteran also provided a private diagnosis of PTSD from High Plains Mental Health Center dated April 2012.  He shared with the therapist that he served as a combat medic and an infantry point man during the Vietnam War.  He described seeing and being involved in a number of gruesome and traumatic situations in Vietnam.  The therapist concluded that the Veteran met all the PTSD criteria and that his symptoms were a direct result of his experiences in Vietnam.  

In December 2010, the Veteran underwent a VA examination to determine if the Veteran had a diagnosis of PTSD and whether it was related to his active military service.  At this examination, the Veteran reported being affected by seeing his first dead person while in Vietnam.  He reported another incident where he saw body parts falling from the sky after air artillery explosions.  He denied having times when he especially feared for his life.  The Veteran did not show strong distress when describing experiences in Vietnam.  He consistently denied that there were times when he was overwhelmed with feelings of fear, helplessness, hopelessness, or horror.  While he had many powerful experiences as a medic, he did not communicate the general sense that he had been overwhelmed or traumatized by them.  The examiner concluded that it was likely that the Veteran had PTSD symptoms from time to time, as he continues to have some hypervigilance and an angry, rigid approach to marriage and parenting.  He currently sleeps ok.  However, he denied severe anxiety, depression, or other emotional distress for the most part.  

The examiner noted that the results of this examination differed from that of the Mental Health intake examination from October 2010.  At this VA examination the Veteran did not give an indication of either stressor or clinical criterial for PTSD.  His comments about not talking about Vietnam did not give indications of high levels of anxiety, avoidance, or distress about Vietnam, but more of a lack of desire to re-live it.  He told of an example of others asking him about his experiences there, and his not wanting to do that, because he did not want others to take advantage of his experiences for their own entertainment value.  He conveyed some level of comfort in reviewing experiences, indicating that they were "interesting times" more so than distressing, anxiety-provoking, or depressing.  The examiner explained that the current diagnostic conclusions differ from those offered in October 2010, but was difficult to explain the discrepancy.  The examiner noted that the Veteran's presentation and demeanor may have differed between the two interviews, as he may have been less inclined to share such strong feelings with a male examiner.  On the other hand, the examiner noted, he was consistent in his denial of significant emotional or behavioral distress or dysfunction due to military service, despite careful and repeated review of various matters.  

The Veteran had another VA examination in January 2013.  At this time, the examiner concluded that this examination for possible PTSD resulted in findings consistent with those in the first examination from December 2010.  Though the Veteran has some PTSD symptoms, he did not meet full criteria for a PTSD diagnosis.  The examiner went on to state that he does appear to have a mild degree of depression, and he reported some depressive symptoms on a consistent basis during the previous two years.  The examiner concluded that his post service psychosocial functioning does not appear to be significantly different from his pre-military functioning.  There is no evidence of record to support any connection between his current depressive disorder and his military service.  

The Board has reviewed the evidence of record, and specifically focused on the conflicting medical evidence on whether or not the Veteran has a diagnosis of PTSD that is related to his active medical service.  It is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is particularly onerous where medical opinions diverge.  At the same time, the Board is mindful that it cannot make its own independent medical determinations and that there must be plausible reasons for favoring one medical opinion over another.  Id.; see also Colvin v. Derwinski, 1 Vet. App 171 (1991).

Even though two different VA examiners concluded that the Veteran did meet all the criteria for a PTSD diagnosis, the Board finds that service connection is warranted.  The Veteran has a diagnosis of PTSD from VA licensed social worker that thoroughly evaluated the Veteran in October 2010 and noted that he met the DSM IV criteria for PTSD.  Further, the Veteran has an additional diagnosis of PTSD from High Plains Mental Health Center.  As such the Board finds that the evidence of records is in equipoise as to whether the Veteran has a diagnosis of PTSD in accordance to VA regulations.  Cohen v. Brown, 10 Vet. App. 128 (1997).  As such the first element of service connection has been met.  The Veteran is a combat Veteran and as such there does not need to be a verification of his stressors; therefore, the second element of service connection is met.  The remaining element is a link, established by medical evidence, between his current symptomatology and the claimed in-service stressors.  In this regard, the Veteran underwent a VA mental health evaluation in October 2010 that indicated that the Veteran has PTSD as a result of his combat experiences.

Thus resolving all reasonable doubt in favor of the Veteran, the Board finds that he the Veteran has been diagnosed with PTSD that has been medically related to his in service combat experience.  Therefore, service connection for an acquired psychiatric disorder is granted.  

Duties to Notify and Assist 

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the Veterans Claims Assistance Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100 , 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).



ORDER

New and material evidence having been received; the claim for entitlement to service connection for PTSD is reopened.

Service connection for an acquired psychiatric disorder, to include PTSD and depression is granted.  



____________________________________________
H. SESSEL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


